DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The range of 2.5 mol% or more is not supported by the original specification.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 7 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schubart et al. (5,889,123).
Regarding claims 1-3, 6, 7 and 30:  Schubart et al. teach a halogenated polyisoolefin copolymer with a halogen content of 0.5 to 2.5% and non-halogenated double bonds of more than 0.7 mole % comprising 70 to 99.5 wt% isobutene and 0.5 to 30 wt% of isoprene (column 2, line 61 to column 3, line 50; Claim 1; Examples).  The content of cyclic oligomers in Schubart et al. is 0 wt%.
The ranges taught in Schubart et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
The amount of 0.44 is very close to the amount of 0.5 taught in Schubart et al.
See Viskase Corp. v. Am. Nat’l Can Co., 261 F.3d 1316, 1320–21 (Fed. Cir. 2001) where the district court interpreted 0.91 to include the values between 0.905 and 0.914, based on the reasoning that numbers in that range would be rounded to 0.91.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schubart et al. (5,889,123).
Schubart et al. teach a halogenated polyisoolefin copolymer with a halogen content of 0.5 to 2.5% and non-halogenated double bonds of more than 0.7 mole % comprising 70 to 99.5 wt% isobutene and 0.5 to 30 wt% of isoprene (column 2, line 61 to column 3, line 50; Claim 1; Examples).  The content of cyclic oligomers in Schubart et al. is 0 wt%.
The ranges taught in Schubart et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  
The amount of 0.44 is very close to the amount of 0.5 taught in Schubart et al.
See Viskase Corp. v. Am. Nat’l Can Co., 261 F.3d 1316, 1320–21 (Fed. Cir. 2001) where the district court interpreted 0.91 to include the values between 0.905 and 0.914, based on the reasoning that numbers in that range would be rounded to 0.91.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schubart et al. (5,889,123).
Schubart et al. teach a halogenated polyisoolefin copolymer with a bromine content of 0.5 to 2.5% and non-halogenated double bonds of more than 0.7 mole % comprising 70 to 99.5 wt% isobutene and 0.5 to 30 wt% of isoprene (column 2, line 61 to column 3, line 50; Claim 1; Examples).  The content of cyclic oligomers in Schubart et al. is 0 wt%.
The ranges taught in Schubart et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  

Claims 32-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schubart et al. (5,889,123).
Regarding claims 32-24:  Schubart et al. teach a halogenated polyisoolefin copolymer with a halogen content of 0.5 to 2.5% and non-halogenated double bonds of more than 0.7 mole % comprising 70 to 99.5 wt% isobutene and 0.5 to 30 wt% of isoprene (column 2, line 61 to column 3, line 50; Claim 1; Examples).  The content of cyclic oligomers in Schubart et al. is 0 wt%.
The ranges taught in Schubart et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  



Claims 1-4, 6, 7, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resendes et al. (2009/0182095).
Resendes et al. teach a halogenated polyisoolefin copolymer comprising an allylic halide content of 0.05 to 2.0 mol% [0030], and endo Br content of 0.07 mol% [Table 1], 80 to 95 wt% of a isoolefin monomer, and from 4.0 to 20 wt% of a multiolefin monomer [0014], wherein the isoolefin monomer is isobutene and the multiolefin monomer is isoprene [0010, 0027, Examples; Claims 6, 17].  
The ranges taught in Resendes et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
The amount of 3.9 is very close to the amount of 4.0 taught in Resendes et al.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Since the monomers, amounts, and process [Example 1] of Resendes et al. is the same as claimed, it will possess the claimed oligomer content and the claimed content of non-halogenated double bonds.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resendes et al. (2009/0182095).
Resendes et al. teach a halogenated polyisoolefin copolymer comprising an allylic halide content of 0.05 to 2.0 mol% [0030], and endo Br content of 0.07 mol% [Table 1], 80 to 95 wt% of a isoolefin monomer, and from 4.0 to 20 wt% of a multiolefin monomer [0014], wherein the isoolefin monomer is isobutene and the multiolefin monomer is isoprene [0010, 0027, Examples; Claims 6, 17].  
The ranges taught in Resendes et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
The amount of 3.9 is very close to the amount of 4.0 taught in Resendes et al.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Since the monomers, amounts, and process [Example 1] of Resendes et al. is the same as claimed, it will possess the claimed content of non-halogenated double bonds.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resendes et al. (2009/0182095).
Resendes et al. teach a halogenated polyisoolefin copolymer comprising an allylic bromide content of 0.05 to 2.0 mol% [0030], and endo Br content of 0.07 mol% [Table 1], 80 to 95 wt% of a isoolefin monomer, and from 4.0 to 20 wt% of a multiolefin monomer [0014], wherein the isoolefin monomer is isobutene and the multiolefin monomer is isoprene [0010, 0027, Examples; Claims 6, 17].  
The ranges taught in Resendes et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
The amount of 3.9 is very close to the amount of 4.0 taught in Resendes et al.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Since the monomers, amounts, and process [Example 1] of Resendes et al. is the same as claimed, it will possess the claimed content of non-brominated double bonds.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resendes et al. (2009/0182095).
Resendes et al. teach a halogenated polyisoolefin copolymer comprising an allylic bromide content of 0.05 to 2.0 mol% [0030], and endo Br content of 0.07 mol% [Table 1], 80 to 95 wt% of a isoolefin monomer, and from 4.0 to 20 wt% of a multiolefin monomer [0014], wherein the isoolefin monomer is isobutene and the multiolefin monomer is isoprene [0010, 0027, Examples; Claims 6, 17].  
The ranges taught in Resendes et al. overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Schubart et al. does not teach a halogen content of 0.15 to 0.44.  This is not persuasive because the amount of 0.44 is very close to the amount of 0.5 taught in Schubart et al.
See Viskase Corp. v. Am. Nat’l Can Co., 261 F.3d 1316, 1320–21 (Fed. Cir. 2001) where the district court interpreted 0.91 to include the values between 0.905 and 0.914, based on the reasoning that numbers in that range would be rounded to 0.91.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
The Applicant has made the argument that Resendes does not teach the claimed amount of multiolefin monomer.  This is not persuasive because the amount of 3.9 is very close to the amount of 4.0 taught in Resendes et al.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763